CAMPBELL, J.
(concurring specially). I concur in the result reached ’in the instant case, but prefer to rest my opinion upon the following grounds: The search and seizure was on May 4th, and the trial did not commence until June 9th. Defendant had full knowledge of any claimed illegality from May 4th on, but did not move for the return of the property, nor for the suppression of the same as evidence, nor otherwise proceed in the matter. He then sought to raise, for the first time at the trial, the question of the legality and propriety of the manner of procuring the offered evidence by objecting to the introduction thereof. Under the circumstances of this case, such objection was not timely made, and defendant cannot avail himself thereof.